Opinion by
Mr. Justice Bean.
There are but two questions presented by this record, and they are: (1) Was the sale by Heilner & Cohn to Mann made by the direction and consent of the plaintiff; and (2) if not, was Mann a bona fide purchaser for value without notice? Both these are pure questions of fact, and while the findings of the referee and court below are in favor of the defendants, we have reached the conclusion, after a careful examination, that such findings are not sustained by the testimony. The defense that the sale was authorized by the plaintiff is made in this case for the first time, although this controversy in one form or another has been in the courts for more than ten years, and the circumstances by which the witnesses fixed the time when the alleged consent was given show clearly that it was long after the sale had been made. Hence, in view of these circumstances, and the fact that plaintiff unqualifiedly denied in his testimony that he ever authorized or was consulted about the sale, or knew anything about it until long afterwards, we are impelled to *601the conclusion that it was made without his authority or consent. The defendants claim, and so testify, that Mann purchased the property in good faith, without any knowledge of the character in which Heilner & Cohn held it, or plaintiff’s claim thereto; but in this they are contradicted, not only by the entire circumstances of the case, but by the positive testimony of disinterested witnesses, who testified unqualifiedly that Mann was informed of the condition of the title, and of plaintiff’s rights, and advised not to buy; that he said he did not care anything about plaintiff, as Heilner was good to him for any money he might pay for the propertj\ Without recapitulating the testimony, it is sufficient to say that in our opinion, from the overwhelming weight of the evidence, the defendant Mann took the deed from Heilner & Cohn with knowledge of the facts and circumstances under which they held the premises, and therefore took the title' as a trustee for the plaintiff, and cannot claim the protection due to a boda fide purchaser. He stands in tffe shoes of Heilner & Cohn, and the plaintiff having established his right to the property as against them by the decree of this court (12 Or. 335, 7 Pac. 847), it necessarily follows that he must prevail in this suit.
The decree of the court below is therefore reversed, and a decree will be entered here that the defendant, Mann, within sixty days after the entry of the decree of this court in the court below, execute and deliver to the plaintiff a good and sufficient deed to the property in controversy free from all liens or incumbrances placed thereon, or suffered to be placed thereon, by him, and in case of a failure so to do the decree shall stand for such conveyance, and that plaintiff have judgment against him for the rental value of the said premises from November fourteenth, eighteen hundred and eighty-five, at fifteen dollars per month, amounting in the aggregate to the sum of one *602thousand five hundred and fifty-five dollars and fifty cents, and against both defendants for his costs and disbursements in this suit. Reversed.